Exhibit 10.1

FIRST REFINANCING AND INCREMENTAL FACILITY AMENDMENT dated as of March 8, 2017
(this “Amendment”), to the Credit Agreement (as defined below) among Denali
Intermediate Inc., as Holdings (“Holdings”), Dell Inc., as the Company (the
“Company”), Dell International L.L.C. as a Borrower (“Dell International”), EMC
Corporation as a Borrower (“EMC” and, together with Dell International, the
“Borrowers”), the Lenders party hereto, Credit Suisse AG, Cayman Islands Branch,
as Term Loan B Administrative Agent and Collateral Agent (the “Term Loan B
Administrative Agent”) and JPMorgan Chase Bank, N.A., as Term Loan A/Revolver
Administrative Agent (the “Term Loan A/Revolver Administrative Agent” and,
together with the Term Loan B Administrative Agent, the “Administrative
Agents”).

RECITALS

A. Holdings, the Company, the Borrowers, the Lenders party thereto from time to
time and the Administrative Agents, are party to that certain Credit Agreement
dated as of September 7, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”).

B. The Credit Agreement permits the Borrowers (i) to obtain Credit Agreement
Refinancing Indebtedness from any Lender or Additional Lender in respect of all
or any portion of the Term Loans outstanding under the Credit Agreement in the
form of Other Term Loans and Other Term Commitments pursuant to a Refinancing
Amendment and (ii) to obtain Incremental Term Loans pursuant to an Incremental
Facility Amendment.

C. On the First Refinancing Amendment Effective Date (as defined below), the
Borrowers intend to (i) incur additional Term B Loans pursuant to Sections 2.21
and 9.02 of the Credit Agreement in an aggregate principal amount of up to
$4,987,500,000.00 (any such resulting Term B Loans, the “Refinancing Term B
Loans”), (ii) incur additional Term B Loans pursuant to Section 2.20 of the
Credit Agreement in an aggregate principal amount of up to $500,000,000 (any
such resulting Term B Loans, the “2017 Incremental Term B Loans” and, together
with the Refinancing Term B Loans, the “New Term B Loans”) and (iii) use the
proceeds of the New Term B Loans (A) to repay all Term B Loans outstanding
immediately prior to the First Refinancing Amendment Effective Date (the
“Original Term B Loans”) and accrued interest thereon and to pay fees and
expenses incurred in connection with the foregoing and (B) to repay $500,000,000
aggregate principal amount of Indebtedness under the Margin Bridge Facility
together with accrued and unpaid interest thereon. The 2017 Incremental Term B
Loans are being incurred pursuant to clause (c) of the definition of
“Incremental Cap”.

D. Subject to the terms and conditions set forth herein, the Person party hereto
who has delivered a signature page as a Lender agreeing to provide New Term B
Loans (a “New Term B Lender”) has agreed to provide a commitment (the “New
Term B Commitment”) in an amount equal to $5,487,500,000.00. Any Lender holding
Original Term B Loans immediately prior to the effectiveness of this Amendment
is referred to herein as an “Existing Term B Lender”.

 

1



--------------------------------------------------------------------------------

E. Credit Suisse Securities (USA) LLC, JPMorgan Chase Bank, N.A., Bank of
America, N.A., Barclays Bank PLC, Citigroup Global Markets Inc., Goldman Sachs
Bank USA, Deutsche Bank Securities Inc. and RBC Capital Markets are the joint
lead arrangers and joint bookrunners for this Amendment and the New Term B Loans
(the “First Refinancing Amendment Arrangers”).

F. In order to effect the foregoing, Holdings, the Company, the Borrowers and
the other parties hereto desire to amend the Credit Agreement, subject to the
terms and conditions set forth herein. This Amendment is (i) a Refinancing
Amendment contemplated by Section 2.21 of the Credit Agreement to provide for
the Refinancing Term B Loans, which is subject to the approval of Holdings, the
Company, the Borrowers, the Administrative Agents and the Lender providing the
Refinancing Term B Loans and (ii) an Incremental Facility Amendment contemplated
by Section 2.20 of the Credit Agreement to provide for the 2017 Incremental Term
B Loans, which is subject to the approval of the Company, the Borrowers, the
Term Loan B Administrative Agent and each Lender providing the 2017 Incremental
Term B Loans. This Amendment will become effective only on the First Refinancing
Amendment Effective Date.

AGREEMENTS

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Holdings, the
Borrower, the New Term B Lenders and the Administrative Agents hereby agree as
follows:

ARTICLE I.

Refinancing Amendment

SECTION 1.01. Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The rules of construction
specified in Section 1.03 of the Credit Agreement also apply to this Amendment.

SECTION 1.02. New Term B Commitments. (a) Subject to the terms and conditions
set forth herein, on the First Refinancing Amendment Effective Date, the New
Term B Lender agrees to fund a New Term B Loan in a principal amount equal to
$5,487,500,000.00.

(b) Subject to the terms and conditions set forth herein, pursuant to
Section 2.20 and 2.21 of the Credit Agreement, effective as of the First
Refinancing Amendment Effective Date, for all purposes of the Loan Documents,
(i) the New Term B Commitments shall constitute “Term Commitments” and “Other
Term Commitments”, (ii) the New Term B Loans shall constitute “Term Loans”,
“Term B Loans” and “Other Term Loans” and (iii) the New Term B Lender shall
become an “Additional Term Lender”, “Additional Lender”, a “Term B Lender”, a
“Term Lender” and a “Lender” and shall have all the rights and obligations of a
Lender holding a Term B Loan Commitment (or, following the making of a New
Term B Loan, a Term B Loan).

 

2



--------------------------------------------------------------------------------

(c) The Original Term B Loans of each Existing Term B Lender shall, immediately
upon the effectiveness of this Amendment, be repaid in full (together with any
unpaid fees and interest accrued thereon (including, unless waived by such
Existing Term B Lender, funding losses payable to any Existing Term B Lenders
pursuant to Section 2.16 of the Credit Agreement)) with the proceeds of the New
Term B Loans and other funds available to the Borrowers. The Borrowers shall, on
the First Refinancing Amendment Effective Date, pay to the Term Loan B
Administrative Agent, for the accounts of the Existing Term B Lenders, all
interest, fees and other amounts accrued to the First Refinancing Amendment
Effective Date with respect to the Original Term B Loans.

(d) The obligation of the New Term B Lender to make New Term B Loans on the
First Refinancing Amendment Effective Date is subject to the satisfaction of the
following conditions:

(i) Immediately before and after giving effect to the borrowing of the New
Term B Loans and the repayment in full of the Original Term B Loans, (x) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 of the Credit
Agreement shall be satisfied on and as of the First Refinancing Amendment
Effective Date, and the New Term B Lenders shall have received a certificate of
a Responsible Officer dated the First Refinancing Amendment Effective Date to
such effect and (y) the representations and warranties set forth in Section 2.01
shall be true and correct.

(ii) The Term Loan B Administrative Agent and the New Term B Lender shall have
received a favorable legal opinion of (i) Simpson Thacher & Bartlett LLP, New
York, Delaware and Texas counsel for the Loan Parties and (ii) Skadden, Arps,
Slate, Meagher & Flom LLP, special Massachusetts counsel for the Loan Parties,
in each case, covering such matters as the Administrative Agents may reasonably
request and otherwise reasonably satisfactory to the Administrative Agents. The
Borrowers hereby requests each such counsel to deliver such opinion.

(iii) The Term Loan B Administrative Agent shall have received (i) a certificate
of good standing with respect to each of the Borrowers, the Company, Holdings
and the Guarantors and (ii) a closing certificate executed by a Responsible
Officer of each of the Borrowers, the Company and Holdings dated the First
Refinancing Amendment Effective Date, substantially in the form of the closing
certificate delivered in connection with the Credit Agreement, certifying as to
the incumbency and specimen signature of each officer executing this Amendment
or any other document delivered in connection herewith on behalf of each of the
Borrowers, the Company and Holdings and attaching (A) a true and complete copy
of the certificate of incorporation of each of the Borrowers, the Company and
Holdings, including all amendments thereto, as in effect on the First
Refinancing Amendment Effective Date, certified as of a recent date by the
Secretary of State of the state of its organization, that has not been amended
since the date of the last amendment thereto shown on the certificate of good
standing furnished pursuant to clause (i) above, (B) a true and complete copy of
the by-laws of each of the Borrowers, the Company and Holdings as in effect on
the First Refinancing Amendment Effective Date and at all times since the date
prior to the date of the resolutions described in clause (C) below and (C) a
true and complete copy of resolutions duly adopted by the

 

3



--------------------------------------------------------------------------------

Board of Directors, of each of the Borrowers, the Company and Holdings
authorizing the execution, delivery and performance of this Amendment and
certifying that such resolutions have not been modified, rescinded or amended
and are in full force and effect.

(iv) The Term Loan B Administrative Agent shall have received a certificate of
the Company on behalf of each Loan Party (other than the Borrowers and
Holdings), dated the First Refinancing Amendment Effective Date and executed by
a Responsible Officer of the Company, certifying that, except as otherwise
indicated therein, there have been no material amendments, supplements or
modifications since the Effective Date to the documents delivered on the
Effective Date pursuant to clauses (i) and (ii) of Section 4.01(d) of the Credit
Agreement.

(v) The Term Loan B Administrative Agent shall have received a Borrowing Request
in a form reasonably acceptable to the Term Loan B Administrative Agent
requesting that the New Term B Lenders make the New Term B Loans to the
Borrowers on the First Refinancing Amendment Effective Date.

(vi) The Term Loan B Administrative Agent shall have received a notice of
prepayment with respect to the Original Term B Loans setting forth the
information required by Section 2.11(f) of the Credit Agreement on the First
Refinancing Amendment Effective Date.

(vii) The Term Loan B Administrative Agent and the First Refinancing Amendment
Arrangers shall have received all documentation at least three Business Days
prior to the First Refinancing Amendment Effective Date and other information
about the Loan Parties that shall have been reasonably requested in writing at
least 10 Business Days prior to the First Refinancing Amendment Effective Date
and that the Administrative Agents or the First Refinancing Amendment Arrangers
have reasonably determined is required by United States regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation Title III of the USA Patriot Act.

(viii) The Term Loan B Administrative Agent shall have received a certificate
from the chief financial officer of the Company certifying that the Company and
its Subsidiaries on a consolidated basis after giving effect to the transactions
contemplated hereby are Solvent.

(ix) The conditions to effectiveness of this Amendment set forth in Section 1.04
hereof (other than paragraph (b) thereof) shall have been satisfied.

(x) Each Loan Party shall have entered into a reaffirmation agreement, in form
and substance reasonably satisfactory to the Administrative Agents.

 

4



--------------------------------------------------------------------------------

SECTION 1.03. Amendment of Credit Agreement. Effective as of the First
Refinancing Amendment Effective Date, the Credit Agreement is hereby amended as
follows:

(i) The following definitions are hereby added in the appropriate alphabetical
order to Section 1.01 of the Credit Agreement (or, to the extent applicable, are
hereby amended and restated in their entirety):

“First Refinancing Amendment” means the First Refinancing and Incremental
Facility Amendment to this Agreement dated as of March 8, 2017, among Holdings,
the Company, the Borrowers, the Term B Lenders party thereto and the
Administrative Agents.

“First Refinancing Amendment Arrangers” means Credit Suisse Securities (USA)
LLC, JPMorgan Chase Bank, N.A., Bank of America, N.A., Barclays Bank PLC,
Citigroup Global Markets Inc., Goldman Sachs Bank USA, Deutsche Bank Securities
Inc. and RBC Capital Markets.

“First Refinancing Amendment Effective Date” has the meaning assigned thereto in
the First Refinancing Amendment.

“First Refinancing Amendment Reaffirmation Agreement” means the Reaffirmation
Agreement dated as of March 8, 2017, among Holdings, the subsidiaries of
Holdings party thereto and the Term Loan B Administrative Agent.

“New Term B Loans” has the meaning assigned thereto in the First Refinancing
Amendment.

“Original Term B Loans” has the meaning assigned thereto in the First
Refinancing Amendment.

(ii) Schedule 2.01(c) is hereby deleted from the Credit Agreement and replaced
with the text: “[reserved]”.

(iii) The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by:

 

  (a) amending and restating clause (a) in its entirety as follows:

“(a) with respect to any Term B Loan, (i) 1.50% per annum in the case of an ABR
Loan, or (ii) 2.50% per annum in the case of a Eurocurrency Loan,” and

 

  (b) deleting clause (A) in its entirety and replacing it with the text
“[reserved]”.

(iv) The definition of “Security Documents” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding the text “, the First Refinancing
Amendment Reaffirmation Agreement” after the text “the Mortgages” appearing in
such definition.

 

5



--------------------------------------------------------------------------------

(v) The definition of “Term B Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

““Term B Commitment” means, with respect to each Term B Lender, its obligation
to make a New Term B Loan to the Borrowers pursuant to the First Refinancing
Amendment. On the First Refinancing Amendment Effective Date the initial
aggregate principal amount of the Term Commitments is $5,487,500,000.”

(vi) The definition of “Term B Loan” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““Term B Loan” means a Term B Loan made pursuant to clause (c) of Section 2.01,
and a New Term B Loan made pursuant to the First Refinancing Amendment.”

(vii) Clause (a) of Section 2.10 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Subject to adjustment pursuant to paragraph (c) of this Section, the Borrowers
shall repay (i) Term A-2 Loan Borrowings on the dates and in the amounts set
forth on Annex I and (ii) Term Loan B Borrowings on the last day of each of
January, April, July and October (commencing on April 30, 2017) in the principal
amount of Term B Loans equal to (A) the aggregate outstanding principal amount
of the Term B Loans on the First Refinancing Amendment Effective Date (after
giving effect to the First Refinancing Amendment) multiplied by (B) 0.25%, in
each case together with accrued and unpaid interest on the principal amount to
be paid to but excluding the date of such payment; provided that if any such
date is not a Business Day, such payment shall be due on the preceding Business
Day.”

(viii) Clause (a)(i) of Section 2.11 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“(a)(i) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (subject to
the immediately succeeding proviso); provided that in the event that, on or
prior to the six month anniversary of the First Refinancing Amendment Effective
Date, the Borrowers (i) make any prepayment of Term B Loans in connection with
any Repricing Transaction the primary purpose of which is to decrease the
Effective Yield on such Term B Loans or (ii) effects any amendment of this
Agreement resulting in a Repricing Transaction the primary purpose of which is
to decrease the Effective Yield on the Term B Loans, the Borrowers shall pay to
the Term Loan B Administrative Agent, for the

 

6



--------------------------------------------------------------------------------

ratable account of each of the applicable Lenders, (x) in the case of clause
(i), a prepayment premium of 1% of the principal amount of the Term B Loans
being prepaid in connection with such Repricing Transaction and (y) in the case
of clause (ii), an amount equal to 1% of the aggregate amount of the applicable
Term B Loans outstanding immediately prior to such amendment that are subject to
an effective pricing reduction pursuant to such Repricing Transaction.”

(ix) Annex I to the Credit Agreement is hereby amended by deleting the second
page thereof in its entirety.

(x) Section 5.10 of the Credit Agreement shall be amended by adding the
following sentence at the end thereof:

“The Borrowers will use the proceeds of the Term B Loans on the First
Refinancing Amendment Effective Date to (A) repay in full all of the Original
Term B Loans (as defined in the First Refinancing Amendment) together with all
accrued and unpaid interest, fees and other amounts due in respect thereof and
(B) repay $500,000,000 aggregate principal amount of Indebtedness under the
Margin Bridge Facility together with all accrued and unpaid interest, fees and
other amounts due in respect thereof.”

SECTION 1.04. Amendment Effectiveness. This Amendment shall become effective as
of the first date (the “First Refinancing Amendment Effective Date”) on which
the following conditions have been satisfied:

(a) The Administrative Agents and the First Refinancing Amendment Arrangers (or
their counsel) shall have received from (i) the Borrowers, (ii) Holdings,
(iii) the Company, (iv) the New Term B Lender and (v) the Administrative Agents,
either (x) counterparts of this Amendment signed on behalf of such parties or
(y) written evidence satisfactory to the Administrative Agents (which may
include facsimile or other electronic transmissions of signed signature pages)
that such parties have signed counterparts of this Amendment.

(b) The conditions to the making of the New Term B Loans set forth in
Section 1.02(d) hereof (other than clause (ix) thereof) shall have been
satisfied.

(c) The Borrowers shall have obtained New Term B Commitments in an aggregate
amount equal to $5,487,500,000. The Borrowers shall have paid in full, or
substantially concurrently with the satisfaction of the other conditions
precedent set forth in this Section 1.04 shall (A) pay in full (i) all of the
Original Term B Loans, (ii) all accrued and unpaid fees and interest with
respect to the Original Term B Loans and (iii) to the extent invoiced, any
amounts payable to the Persons that are Existing Term B Lenders immediately
prior to the First Refinancing Amendment Effective Date pursuant to Section 2.16
of the Credit Agreement and (B) repay $500,000,000 aggregate principal amount of
Indebtedness under the Margin Bridge Facility together with all accrued and
unpaid interest, fees and other amounts due thereon, in each case, with such
payments to be made with the cash proceeds of the New Term B Loans to be made on
the First Refinancing Amendment Effective Date and other funds available to the
Borrower.

 

7



--------------------------------------------------------------------------------

(d) The Administrative Agents and the First Refinancing Amendment Arrangers
shall have received, in immediately available funds, payment or reimbursement of
all costs, fees, out-of-pocket expenses, compensation and other amounts then due
and payable in connection with this Amendment, including, to the extent invoiced
at least one Business Day prior to the First Refinancing Amendment Effective
Date, the reasonable fees, charges and disbursements of counsel for the
Administrative Agents and the First Refinancing Amendment Arrangers.

(e) The Borrowers shall have paid to the First Refinancing Amendment Arrangers
the fees in the amounts previously agreed in writing to be received on the First
Refinancing Amendment Effective Date.

(f) The Borrowers shall have paid to the Term Loan B Administrative Agent for
the account of each new Term B Lender a fee in an amount equal to 0.125% of the
aggregate principal amount of New Term B Loans provided to the Borrowers on the
First Refinancing Amendment Effective Date, which fees may take the form of
original issue discount.

The Term Loan B Administrative Agent shall notify the Borrowers, the New Term B
Lenders and the other Lenders of the First Refinancing Amendment Effective Date
and such notice shall be conclusive and binding. Notwithstanding the foregoing,
the amendment effected hereby shall not become effective and the obligations of
the New Term B Lenders hereunder to make New Term B Loans will automatically
terminate, if each of the conditions set forth or referred to in
Sections 1.02(d) and 1.04 hereof has not been satisfied at or prior to
5:00 p.m., New York City time, on March 8, 2017.

ARTICLE II.

Miscellaneous

SECTION 2.01. Representations and Warranties. (a) To induce the other parties
hereto to enter into this Amendment, the Borrowers represent and warrant to each
of the Lenders, including the New Term B Lenders, and the Administrative Agents
that, as of the First Refinancing Amendment Effective Date and after giving
effect to the transactions and amendments to occur on the First Refinancing
Amendment Effective Date, this Amendment has been duly authorized, executed and
delivered by each of Holdings and the Borrowers and constitutes, and the Credit
Agreement, as amended hereby on the First Refinancing Amendment Effective Date,
will constitute, its legal, valid and binding obligation, enforceable against
each of the Loan Parties in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) The representations and warranties of each Loan Party set forth in the Loan
Documents are, after giving effect to this Amendment on such date, true and
correct in all material respects on and as of the First Refinancing Amendment
Effective Date with the same

 

8



--------------------------------------------------------------------------------

effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date).

(c) After giving effect to this Amendment and the transactions contemplated
hereby on the relevant date, no Default or Event of Default has occurred and is
continuing on the First Refinancing Amendment Effective Date.

(d) On the First Refinancing Amendment Effective Date, immediately after the
consummation of the transactions contemplated under this Amendment to occur on
the First Refinancing Amendment Effective Date, the Company and its Subsidiaries
are, on a consolidated basis after giving effect to such transactions, Solvent.

SECTION 2.02. Effect of Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders or the
Administrative Agents under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. The parties hereto
acknowledge and agree that the amendment of the Credit Agreement pursuant to
this Amendment and all other Loan Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement and the other Loan Documents as in effect prior to the First
Refinancing Amendment Effective Date. Nothing herein shall be deemed to
establish a precedent for purposes of interpreting the provisions of the Credit
Agreement or entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply to
and be effective only with respect to the provisions of the Credit Agreement and
the other Loan Documents specifically referred to herein.

(b) For U.S. federal income tax purposes, the Borrowers, each Lender and the
Administrative Agents shall treat the Refinancing Term B Loans as fungible with
the 2017 Incremental Term B Loans.

(c) On and after the First Refinancing Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import, and each reference to the Credit Agreement, “thereunder”,
“thereof”, “therein” or words of like import in any other Loan Document, shall
be deemed a reference to the Credit Agreement, as amended hereby. This Amendment
shall constitute an Incremental Facility Amendment and a Refinancing Amendment
entered into pursuant to Section 2.20 and Section 2.21, respectively, of the
Credit Agreement and a “Loan Document” for all purposes of the Credit Agreement
and the other Loan Documents.

SECTION 2.03. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York. The provisions of

 

9



--------------------------------------------------------------------------------

Sections 9.09 and 9.10 of the Credit Agreement shall apply to this Amendment to
the same extent as if fully set forth herein.

SECTION 2.04. Costs and Expenses. The Borrowers agree to reimburse the
Administrative Agents and the First Refinancing Amendment Arrangers for their
reasonable out of pocket expenses in connection with this Amendment and the
transactions contemplated hereby, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agents and the First Refinancing Amendment Arrangers.

SECTION 2.05. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart hereof.

SECTION 2.06. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.

 

DENALI INTERMEDIATE INC. BY  

/s/ Janet B. Wright

  NAME:   Janet B. Wright   TITLE:   Senior Vice President and Assistant
Secretary DELL INC. BY  

/s/ Janet B. Wright

  NAME:   Janet B. Wright   TITLE:   Senior Vice President and Assistant
Secretary DELL INTERNATIONAL L.L.C. BY  

/s/ Janet B. Wright

  NAME:   Janet B. Wright   TITLE:   Senior Vice President and Assistant
Secretary EMC CORPORATION BY  

/s/ Janet B. Wright

  NAME:   Janet B. Wright   TITLE:   Senior Vice President and Assistant
Secretary



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Term Loan B Administrative Agent and
Collateral Agent BY  

/s/ Judith E. Smith

  Name: Judith E. Smith   Title: Authorized Signatory BY  

/s/ D. Andrew Maletta

  Name: D. Andrew Maletta   Title: Authorized Signatory



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender BY  

/s/ Judith E. Smith

  Name: Judith E. Smith   Title: Authorized Signatory BY  

/s/ D. Andrew Maletta

  Name: D. Andrew Maletta   Title: Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Term Loan A/Revolver Administrative Agent BY  

/s/ Bruce S. Borden

  Name: Bruce S. Borden   Title: Executive Director